DETAILED ACTION
Priority/Domestic Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 USC § 120 with non-provisional application number 17/005,996, now US Patent No 11167531, and under 35 USC § 119 (e) with provisional application numbers 62/894,037 and 63/177,100. Accordingly, the earliest effective filing date was recognized as 04/20/2021 due to the claimed housing.

Drawings
The drawings are objected to because the line extending from reference character 204 appears to be indicating part 202 rather than glass layer 204 as described in ¶ 0067.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In ¶ 0059, “silicon layers 43”  should be changed to – silicon layers 34 – in order to improve continuity in the disclosure, specifically including with regard to Fig 9.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 6, “flayer” should be changed to – [[f]]layer – in order to put the claim in proper form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al (US 20190022981 A1; “Labrot”) in view of Shigaki (US 10059258 B2). 
Labrot discloses a glazing (shown in at least Fig 2) comprising: 
a first transparency sheet (interior glass sheet 1’, Fig 2) that defines a first perimeter edge (perimeter edge shown in Fig 2); 
a second transparency sheet (exterior glass sheet 1, Fig 2) that defines a second perimeter edge (perimeter edge shown in Fig 2) wherein the perimeter edge of said second transparency sheet (1) extends outwards past the perimeter edge of said first transparency sheet (past 1’ as shown in Fig 2); 
a light guide laminate stack (described by the following) that is located between said first transparency sheet and said second transparency sheet (between 1’ and 1), said light guide laminate stack including at least one polycarbonate film (AMOLED screen 3, shown in Fig 2, described as polycarbonate in ¶ 0150), said polycarbonate film (3) that defines oppositely facing surfaces that are joined by a perimeter edge (edge facing connection element 4, FPC 4); and 
a connecting lead (4) that extends away from the polycarbonate film (3) of said light guide laminate stack (shown in Fig 2) and outwardly past the perimeter edge of said at least one transparency sheet (shown in Fig 1).
Labrot does not disclose at least one of said surfaces of said polycarbonate film being etched such that light propagating through said polycarbonate film is emitted through said etched portions of said at least one surface of said polycarbonate film.
Shigaki teaches a film (background sheet 12) being etched (evident by cut out sections 10) such that light (light from EL sheet 8) propagating  through said film is emitted through said etched portions (10) of said film (due to the configuration shown in Fig 1 and description in at least Col 8, lines 17-46).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polycarbonate film of Labrot by including etching as taught in at least principle by Shigaki for the benefit of illuminating alpha-numeric characters (Shigaki: Col 8, lines 38-46).

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 8:
The closest prior art of record, Labrot, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the housing as set forth in the claim.
Re Claims 9-14:
The claims contain allowable subject matter due to their dependence on intervening claim 8.

Claim 1 is objected to (claim objections, above) and claims 2-6 are objected to as being dependent on claim 1, but claims 1-6 allowable if claim 1 were amended to overcome the objection, above.
Re Claim 1:
The closest prior art of record (Labrot and Legois et al (US 20100020381 A1; “Legois”) fail to disclose, teach, suggest, or render obvious the combined structure and functionality of the glazing and housing as set forth in the claim with either reference as the primary reference.
An analysis of the claim limitations as compared with the disclosures of Labrot and Legois is given below.
Labrot discloses glazings (shown in Fig 2 and described by the following) that include a first transparency sheet (interior glass sheet 1’) that defines a first perimeter edge (perimeter edge shown in Fig 2) and a second transparency sheet (exterior glass sheet 1) that defines a second perimeter edge (perimeter edge shown in Fig 2), said glazing having a connecting lead (connection element 4, FPC 4) that extends outside the perimeter edge of said first transparency sheet (outside 1’ as shown in Fig 2).
Labrot does not disclose the limitations of the housing.
Legois teaches a housing (shown in at least Fig 2 and described by the following) for use in connection with glazings (glazings described by the following) that include a first transparency sheet (third rigid substrate S3) that defines a first perimeter edge (perimeter edge shown in Fig 2) and a second transparency sheet (second rigid substrate S2) that defines a second perimeter edge (perimeter edge shown in Fig 2), said housing comprising: 
a first housing part (shown in Fig 2 of Legois with the examiner’s annotations, below); 
a first flayer of adhesive (layer of J3 indicated with an arrow in Fig 2 of Legois, below) that connects said first housing part to said first transparency sheet of said glazing (shown in Fig 2); 
a second housing part (shown in Fig 2, below) having a shape that is complementary to the shape of said first housing part such that said first housing part fits together (shown to fit together and are on complementary sides of S2 and S3, respectfully) with said second housing part in mating relationship with said first housing part and said second housing part (mating shown in Fig 2, below); 
a second layer of adhesive (layer of J3 shown with arrow in Fig 2, below) that connects said second housing part to said second transparency sheet of said glazing (shown in Fig 2, below); 
a third layer of adhesive (layer of J3 shown with arrow in Fig 2, below) that connects said first housing part and said second housing part (shown in Fig 2, below); 
a first seal (seal J2) that blocks the passage of fluids between said first housing part and said first transparency sheet (shown in Fig 2, below and described in ¶ 0082); 
a second seal (seal J1) that blocks the passage of fluids between said second housing part and said second transparency sheet (shown in Fig 2, below, and described in ¶ 0082); and
a third seal (circled portion of J3 shown in Fig 2, below) that is located between said first housing part and said second housing part (shown in Fig 2, below), said third seal blocking the passage of fluids between the first housing part and said second housing part (due to the configuration shown in Fig 2, below, and description in ¶ 0082).
Figure 2 of Legois

    PNG
    media_image1.png
    462
    628
    media_image1.png
    Greyscale


However, outside of outside reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glazing of Labrot by including a housing as taught in at least principle by Legois since such a modification would not mate properly for at least the reason that trim 7” would interfere.
With Legois considered as the primary reference:
Legois does not disclose said glazing having a connecting lead that extends outside the perimeter edge of at least one of said first and second transparency sheets, and 
said first housing part and said second housing part covering at least a portion of said connecting lead where said connecting lead extends outside at least one of the first perimeter edge of said first transparency sheet or the second perimeter edge of said second transparency sheet.
Although Labrot teaches some of the limitations of the glazings (see above), it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the glazings of Legois with the glazings of Labrot for at least the reason of the connection lead of Labrot interfering with the third adhesive layer and third seal of Legois.
Considering the disclosures and teachings, above, the claim limitations are novel and non-obvious.
Re Claims 2-6:
The claims contain allowable subject matter due to their dependence on (objected to) base claim 1.

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 15:
The closest prior art of record, Labrot and Legois, fail to disclose, teach, suggest, or render obvious the combined structure and functionality of said first housing part and said second housing part fit together in mating relationship and cover at least a portion of said connecting lead where said connecting lead extends beyond the perimeter edge of said at least one of said first and second transparency sheets as set forth in the claim. An analysis of the claim limitations would be similar to the analysis given to claim 1, above. Therefore, the claim limitations are novel and non-obvious.
Re Claims 16-20:
The claims are allowed due to their dependence on allowed base claim 15.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 but not relied upon are considered pertinent to applicant's disclosure because they disclose a glazing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875